Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 16th, 2019 has been entered.
Amendments
This action is in response to amendments filed December 16th, 2019, in which Claim 1 has been amended and new claims 29-36 have been added.  The amendments have been entered.  Claims 1, 2, 4-8, and 29-36 were pending.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendments are made to correct minor grammatical errors and antecedent basis issues (by making the dependency of new Claims 29-36 mirror that of existing Claims 1, 2, and 4-8).

The application has been amended as follows: 
1:  … to exchange information with the expert device regarding the interface such that the expert device can make a decision regarding the expert device’s ability to solve the problem …
Claim 5:  The system of claim 1 , and that have an ability to respond to the request using one or more of the physical control features and wherein the first device is also configured to search for human experts that have the ability to respond to the request using one or more of the physical control features.
Claim 8:  The system of claim 6, wherein the fourth device comprises a virtual persona 

In Claim 29:  … to exchange information with the expert device regarding the interface such that the expert device can make a decision regarding the expert device’s ability to solve the problem …
Claim 33:  The system of claim 29 , and that have an ability to respond to the request using one or more of the physical control features and wherein the first device is also configured to search for human experts that have the ability to respond to the request using one or more of the physical control features.
Claim 34:  The system of claim 33, further comprising at least a fourth comprising a processor, memory storage, executable code, and a network connection wherein the fourth device is configured to collaborate with the one or more of the human experts.
36:  The system of claim 34, wherein the fourth device comprises a virtual persona 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 29 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

In Claims 1 and 29:
… the first device configured to receive and respond to requests by a user and further configured such that when it receives a request that it has not been modeled to accomplish … to search among at least the second and third devices for an expert device that has the ability to respond to the request using one or more of the physical control features, to exchange information with the expert device regarding the interface such the expert device can make a decision regarding the expert device’s ability to solve the problem using the interface … to reach an agreement with the expert device regarding level of control to be utilized … and based upon the agreement being reached for the first device to temporarily provide control to the one or more physical control features to the expert device …

The closest prior art of record is Mavridis, “The Human-Robot Cloud: Situated Collective Intelligence on Demand,” which teaches a distributed cloud for providing services by remote robots, where the system can search among other devices in the cloud to perform services that a particular robot may not been modeled to accomplish (see Mavridis, pg. 362, Fig. 1).  However, Mavridis is silent as to many of the details as to how the arrangement might take place, Mavridis merely states “the user requests a specific sensing service to be provided by the st column, 1st paragraph).  However, Mavridis is silent regarding to temporarily provide control to the one or more physical features of the first device to the expert device and thus the details of the agreement regarding to exchange information with the expert device regarding the interface such the expert device can make a decision regarding the expert device’s ability to solve the problem using the interface.  The second closest prior art, Arumugam, “DAvinCi: A Cloud Computing Framework for Service Robots” teaches to temporarily provide control to the one or more physical features of the first device to the expert device (where the execution of motion control algorithms of a robot are controlled by computation in the cloud) but also omits details regarding the negotiation of the agreement and the determination of the suitability of the interface.  Prieto, US PG Pub 2014/0350723, discusses an interface allowing one robot to be controlled by another system and some details of negotiation regarding setting up that control, but is silent regarding the details of searching or exchanging information regarding capability to solve any problem using the interface.
Dependent Claims 2, 4-8, and 30-36 are allowed as they depend upon an allowable independent claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN M SMITH/            Examiner, Art Unit 2122